Exhibit 10.1
 
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of October 16,
2014 (the “Effective Date”), by and between Medbox, Inc., a Nevada corporation
(the “Company”) and C. Douglas Mitchell (the “Executive”), a California
resident.  Company and Executive are referred to herein, from time to time,
collectively, as the “parties.” In consideration of the mutual covenants
contained in this Agreement, the Company and the Executive agree as follows:
 
1.           Engagement.  The Company agrees to engage the Executive to serve as
the Company’s Chief Financial Officer reporting to the Chief Executive Officer
“CEO” and to provide the services described in Section 2 (“Engagement”).    In
addition to his Engagement, the Executive will also serve as an officer of the
following wholly owned subsidiaries: Vaporfection International, Inc. (VII),
Prescription Vending Machines, Inc. (PVMI), and Medbox Technologies, LTD, and
any other wholly owned subsidiary of the Company unless such position(s) is
delegated to another executive with the approval of the CEO of the Company. The
Executive agrees to serve in such capacities and to provide services to the
Company on the terms and conditions set forth in this Agreement.


2.           Services.   The Executive shall be responsible for the general
supervision, management and control of the financial function and SEC compliance
of the Company and its wholly owned subsidiaries, and shall perform such duties
as are usual and customary for such position and such other duties as the
CEO shall reasonably assign to him from time to time (“Services”).  The
Executive shall report directly to the CEO.


3.           Term.  The term of Executive’s engagement with the Company under
this Agreement shall commence on the Effective Date and shall continue for two
(2) years, unless earlier terminated as herein provided (the “Initial
Term”).  At the end of the Initial Term, the term of Executive’s engagement
shall be automatically extended without further action of the parties for
additional one year periods (each, an “Extended Term”) unless, ninety (90)
days before the expiration of the Initial Term, or any Extended Term, a party
provides notice in writing to the other party as provided for herein that the
Executive’s engagement shall not be further extended.  As used herein, “Term”
shall include the Initial Term and any Extended Term, but the Term shall end
upon any termination of Executive’s engagement with the Company as herein
provided.


4.           Compensation.  The compensation payable by the Company to the
Executive under this Agreement shall be as follows:


(a)           Annual Salary.  For all Services rendered by the Executive under
this Agreement, the Company shall pay the Executive an aggregate salary (the
“Salary”) of one hundred and ninety thousand dollars ($190,000) per annum.  The
Salary shall accrue from day to day and shall be payable commencing on the
Effective Date in periodic installments in accordance with the Company’s usual
practice for its employees, but in no event less than twice monthly over the
year in which the applicable portion of the Salary is earned.  The Salary shall
be reviewed annually for increases by the CEO.


(b)           Annual Bonus Eligibility.  As additional compensation for his
Services, the Executive shall be entitled to earn an annual bonus of up to 35%
of his Salary (“Annual Bonus”), payable (i) of up to 50% in cash and (ii) the
balance payable in equity of the Company, subject to performance criteria and
objectives established by the Board of Directors (“Bonus Objectives”). The Bonus
Objectives shall be established by the mutual approval of the CEO and Executive
within the first ninety (90) days following the Effective Date of this
Agreement, which approval shall not unreasonably delayed or withheld.  The terms
agreed shall be committed to writing. Thereafter, Bonus Objectives shall be
established from time to time by the CEO, at reasonable intervals selected by
the CEO in its reasonable discretion, and in consultation with Executive, but in
any event, no less than annually.  The Annual Bonus shall be prorated on a
monthly basis for any partial year during the Term.  The Annual Bonus shall be
reviewed annually for increases by the CEO.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Regular Benefits.  The Executive shall also be entitled to
participate in any qualified retirement plans, deferred compensation plans,
stock option and incentive plans, stock purchase plans, group and executive
medical insurance plans (i.e., coverage for the Executive and family), life
insurance plans, disability income plans, retirement plans, vacation plans,
expense reimbursement plans and other benefit plans which the Company may from
time to time have in effect for any, all or most of its senior executives
(collectively “Company Benefit Plans”).  Such participation shall be subject to
the terms of applicable plan documents, generally applicable policies of the
Company, applicable law and the discretion of the CEO and the Board of
Directors, or any administrative or other committee provided for in or
contemplated by any such plan.  Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Company to establish any
such plans or to maintain the effectiveness of any such plans which may be in
effect from time to time.  Executive shall be entitled to paid vacation for
three weeks each year. Accrual of paid vacation time shall be subject to any
vacation plan adopted by the Company; pending adoption of any such policy,
vacation shall accrue pro rata over a full calendar year and any roll over
vacation shall cease to accrue once six (6) weeks of vacation is accrued.


(d)           Reimbursement of Business Expenses.  The Company shall reimburse
the Executive for all reasonable expenses incurred by the Executive in
performing Services during the Term, in accordance with the Company’s policies
and procedures for its senior executives, as in effect from time to time,
including but not limited to, air travel, meals and entertainment, fuel costs
for transportation, car rental or taxi when traveling, wireless mobile
communications, and personal computer equipment. In addition, the Company shall
pay, or reimburse Executive   $2,500 per month for living expenses in the West
Hollywood, California area.  The Executive shall provide reasonable
substantiation of his business expenses, consistent with Company policies and in
a manner which allows the Company to maintain compliance with any applicable law
or regulation.


(e)           Stock Award.  In addition to the foregoing, Executive shall be
entitled to receive, as soon as reasonably practicable but in any event within
ninety (90) days of the Effective Date, unless extended by Executive,  an award
of restricted stock units to be issued under an equity incentive plan to be
adopted by the Company, in the amount of  7,500 RSU’s each calendar quarter
during the Executive’s service under this contract (as adjusted for any stock
splits, recapitalizations, dividends, combinations, or reclassifications prior
to the date of grant).  Each Stock Award shall be fully vested upon
issuance.    


5.           Extent of Services.  During the Executive’s engagement under this
Agreement, the Executive shall, subject to the direction and supervision of the
CEO devote the Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of the Company’s interests and
to the discharge of the Executive’s duties and responsibilities and performance
of Services under this Agreement.  Nothing in this Agreement shall be construed
as preventing the Executive from:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           investing the Executive’s personal assets in any non-competitive
business enterprise, company or other entity in such form or manner as shall not
require any material personal time commitment on the Executive’s part in
connection with the operations or affairs of such other enterprise, company or
other entity in which such investments are made including remaining a member of
Hardesty, LLC an Executive Services and Consulting firm, provided however that
Executive agrees that he will refrain from direct participation or assistance in
any engagement Hardesty has for any company or person directly competitive with
Medbox;


(b)            engaging in religious, charitable or other community or
non-profit activities that do not impair the Executive’s ability to fulfill the
Executive’s duties and responsibilities under this Agreement;


6.           Termination.  Notwithstanding the provisions of Section 3, the
Executive’s engagement under this Agreement shall terminate under the following
circumstances set forth in this Section 6. For purposes of this Agreement, the
date of the Executive’s termination (the “Termination Date”) shall mean the date
of the Executive’s “separation from service” as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).


(a)           Termination by the Company for Cause.  The Executive’s engagement
under this Agreement may be terminated for Cause without further liability on
the part of the Company effective immediately upon approval of the CEO and
written notice to the Executive as provided for herein.  Only the following
shall constitute “Cause” for such termination:


(i)           indictment for, formal admission to (including a plea of guilty or
nolo contendere to), or conviction of, a felony, or any criminal offense
involving Executive’s moral turpitude, or if the Executive is named as a
defendant in any criminal complaint alleging a felony where the CEO determines,
in good faith, that the Company or its business is reasonably likely to
experience a material adverse impact; provided, however, that the Company may
not terminate Executive for Cause if Executive is so named as a defendant solely
as a result of the performance of his obligations under this Agreement in the
ordinary course of business.


(ii)           gross negligence or willful misconduct by Executive in the
performance of Executive’s material duties required by this Agreement, or other
uncured material breach of this Agreement,, of which the Executive has been
notified by the Company in writing and has failed to remedy within 30 days of
such notification, except in any case where the nature of the negligent act or
misconduct is not capable of being remedied.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Termination by the Company Without Cause.  Subject to the payment
of Termination Benefits pursuant to Section 7(b), the Executive’s Engagement
under this Agreement may be terminated by the Company without Cause upon written
notice to the Executive.  Termination by the Company within three hundred and
sixty-five (365) days of a Change of Control in the absence of Cause shall be
conclusively deemed a Termination by the Company without Cause.
  
(c)           Termination by Executive with Good Reason.  Executive may
terminate this Agreement with Good Reason after providing notice to the Company
as set forth below.  For purposes of this Agreement, “Good Reason” shall mean
the occurrence of one or more of the following events without the Executive’s
consent:


(i)           a reduction in the Executive’s Salary or elimination of his
entitlement to earn an Annual Bonus subject to Bonus Objectives established by
the CEO;


(ii)           a material reduction in scope of Services to be provided by
Executive under this Agreement, or the assignment to Executive of substantial
duties inconsistent with Executive’s Engagement;


(iii)           a requirement by the Company, without Executive’s consent, that
Executive relocate to a location greater than fifty (50) miles from Executive’s
place of residence in Orange County as of the date hereof  or relocate to a
location greater than fifty (50) miles from Executive’s domicile in West
Hollywood contemplated by this Agreement;;


(iv)           a material breach by the Company of this Agreement; or


(v)           mutual agreement to terminate between the Company and the
Executive;
provided, however, that the Executive cannot terminate his employment for Good
Reason unless he has provided written notice to the Company of the existence of
the circumstances providing grounds for termination for Good Reason within
ninety (90) days of the initial existence of such grounds and the Company has
had at least thirty (30) days from the date on which such notice is provided
hereunder to cure such circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Death.  The Executive’s Engagement with the Company shall
terminate automatically upon his death.


(e)           Disability.  If the Executive shall become Disabled so as to be
unable to perform the essential functions of the Executive’s Services or then
existing duties under this Agreement with reasonable accommodation, the CEO may
terminate this Agreement upon written notice to the Executive.  For purposes
hereof, the term “Disabled” or “Disability” shall mean a written determination
that the Executive, as certified by at least two (2) California  licensed
physicians, one (1) approved by the CEO of the Company and one (1)  approved by
the Executive, or, in the event of the Executive’s total physical or mental
disability, the Executive’s legal representative, that the Executive suffers
from a physical or mental impairment that renders the Executive unable to
perform the Executive’s services under this Agreement and that such impairment
can reasonably be expected to continue for a period of six (6) consecutive
months or for shorter periods aggregating one hundred and eighty (180) days in
any twelve (12) month period; provided, however, that if the Company provides a
policy of long term disability insurance to Executive issued by a reputable
disability insurance carrier on commercially reasonable terms, the Executive
shall be deemed Disabled hereunder on the first day he is eligible for benefits
under any such policy of insurance, following any applicable elimination period
provided for in the policy.  The Executive shall cooperate with any reasonable
request of a physician, designated by the Company, to submit to a physical
examination for purposes of such certification, and shall promptly designate his
choice of physician when requested to do so by the Company  The Executive shall
cooperate with efforts, if any, by the Company to insure him with a long term
disability insurance policy. Nothing in this Section 7(e) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
 
(f)           Retirement. The Executive may voluntarily terminate his Engagement
under this Agreement at any time by reason of Retirement, following the Initial
Term of this Agreement, provided that, in the event of any such Retirement,
post- Engagement benefits shall exclusively be subject to the Company’s then
in-force retirement plan, if any, for senior executives. The parties agree that
the Company’s retirement plan, if adopted, may specify a mandatory retirement
age, if accompanied by a plan to provide post-Engagement benefits for senior
executives.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Compensation Upon Termination.


(a)           Termination Generally.  If the Executive’s Engagement by the
Company is terminated for any reason,  the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any earned but
unpaid portion of the Salary payable on the Termination Date (ii) the Annual
Bonus earned but not yet paid, payable at the same time such amounts would
otherwise have been paid to the Executive, if any, and (iii) any unpaid expense
reimbursements, payable in accordance with the Company’s reimbursement policies
and this Agreement (collectively, the “Accrued Compensation”).


(b)           Termination by the Company Without Cause, Termination by Executive
with Good Reason, Termination on mutually agreed terms between the Company and
the Executive or Termination by Reason of Expiration of Term.  In the event of
termination of the Executive (i) by the Company pursuant to Section 6(b); (ii)
by Executive pursuant to Section 6(c);  (iii) on mutually agreed terms between
the Company and the Executive, or (iv) on account of notice provided for under
Section 3 of this Agreement to Executive that the Term will not be extended, and
subject to the Executive’s execution and delivery of an executed original of a
release of any and all legal claims in a form satisfactory to the Company
(“Release Agreement”) within forty-five (45) days of the Termination Date (the
“Release Period”), the Company shall provide to the Executive, in addition to
the Accrued Compensation, the following termination benefits (“Termination
Benefits”):  payment of a lump sum equivalent to 6 months of  the Executive’s
annual Salary., The parties shall meet and confer to agree upon the form of the
Release Agreement and amend this Agreement to append that form as an exhibit
hereto, within thirty days of the Effective Date of this Agreement.


(c)           Termination by the Company Without Cause or Termination by
Executive with Good Reason within 12 Months Following a Change in Control.  In
the event of termination of the Executive by the Company pursuant to Section
6(b) or by Executive pursuant to Section 6(c), within 12 months following a
Change in Control as defined herein, and subject to the Executive’s execution
and delivery of an executed original of the Release Agreement referenced herein,
the Company shall provide to the Executive, in addition to the Accrued
Compensation, the following termination benefits: a lump-sum payment equal to 6
months of Executive’s annual Salary in effect as of the Change of Control date.;
and immediate vesting of any equity compensation and/or long-term cash incentive
awards held by Executive that are unvested as of the Change in Control date,
subject to applicable law, regulation and any future contractual restrictions on
such unvested awards.  For purposes of this Agreement, “Change in Control” shall
mean (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
1934 Securities Exchange Act) or group of persons acting in concert together
becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Securities
Exchange Act), or obtains the right to acquire beneficial ownership, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities, provided that such person  or group is not currently in such
a position as of the Effective Date; (ii) the consummation of the sale, lease or
other disposition by the Company of all or substantially all of the Company’s
assets (including any equity interests in subsidiaries); or (iii) the
consummation of a merger, consolidation, business combination, scheme of
arrangement, share exchange or similar transaction involving the Company and any
other corporation (“Business Combination”), other than a Business Combination
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such Business Combination or (v) any
combination of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
Any Section 409A payments which are subject to execution of a waiver and release
which may be executed and/or revoked in a calendar year following the calendar
year in which the payment event (such as termination of Engagement) occurs shall
commence payment only in the calendar year in which the release revocation
period ends as necessary to comply with Section 409A.


(d)           Termination by Reason of Cause, Executive’s Termination without
Good Reason or Termination by Reason of Executive’s Death or Disability.  If the
Executive’s Engagement is terminated for (i) Cause under Section 6(a), (ii)
voluntarily by the Executive without Good Reason or (iii) by reason of
Executive’s death or Disability, the Company shall have no further obligation to
the Executive other than payment of his Accrued Compensation.


8.           Confidential Information, Non Solicitation and Cooperation.


(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means proprietary information of the Company which is
of value to the Company in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Company.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Company.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
Engagement by the Company, as well as other information to which the Executive
may have access in connection with the Executive’s provision of
Services.  Confidential Information also includes the confidential information
of others with which or whom the Company has a business relationship.
Confidential Information shall also include that which is described in
California Civil Code Section 3426.1.  Notwithstanding the foregoing,
Confidential Information does not include (i) information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b), or (ii)
information obtained in good faith by the Executive from a third party who was
lawfully in possession of such information and not subject to an obligation of
confidentiality owed to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Duty of Confidentiality.  The Executive understands and agrees
that the Executive’s Engagement creates a relationship of confidence and trust
between the Executive and the Company with respect to all Confidential
Information.  At all times, both during the Executive’s Engagement by the
Company and after termination, the Executive will keep in confidence and trust
all such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Company, except (i)
as may be necessary in the ordinary course of performing the Executive’s
Services to the Company or (ii) as may be required in response to a valid order
by a court or other governmental body or as otherwise required by law (provided
that if the Executive is so required to disclose the Confidential Information,
the Executive shall (i) immediately notify the Company of such required
disclosure sufficiently in advance of the intended disclosure to permit the
Company to seek a protective order or take other appropriate action, (ii)
cooperate in any effort by the Company to obtain a protective order or other
reasonable assurance that confidential treatment will be afforded the
Confidential Information).


(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s engagement will be and
remain the sole property of the Company.  The Executive will return to the
Company all such materials and property as and when requested by the
Company.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s Engagement for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.


(d)           Non Solicitation.  During the Term and for six (6) months
thereafter, the Executive (i) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
subordinate employees whose employment was terminated in the course of the
Executive’s Engagement with the Company); and (ii) will refrain from soliciting
or encouraging any customer, advisor, officer, director, contractor or supplier
to terminate or otherwise modify adversely its business relationship with the
Company.  The Executive understands that the restrictions set forth in this
Section 8(d) are intended to protect the Company’s interest in its Confidential
Information and established employee, customer and supplier and other
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.


(e)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s Engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s Engagement with the Company and the performance of
the Executive’s proposed services for the Company will not violate any
obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Company, the Executive will not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and the Executive will not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.
 
 
 

--------------------------------------------------------------------------------

 


 (f)           Litigation and Regulatory Cooperation.  During and after the
Executive’s Engagement with the Company, the Executive shall cooperate
reasonably with requests from the Company, or the Company’s legal counsel, in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired in whole or in part while the Executive
was engaged by the Company.  The Executive’s cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times.  During and after the Executive’s
engagement, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired in whole or in part while the Executive was engaged
by the Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 8(f) in accord with its indemnification
obligations to Executive provided for by Nevada law and any separate
indemnification agreement between Executive and Company, and if the Executive
spends more than five (5) hours in any calendar month after the Executive’s
Engagement in performance of these obligations has terminated for any reason,
the Company shall pay the Executive $500 per hour for each part of an hour over
five (5) hours in such calendar month.


(g)            Intellectual Property.  Except as provided under Section 2870 of
the California Labor Code, the Company shall be the sole owner of all the
products and proceeds of Executive’s services hereunder including, without
limitation, all materials, ideas, concepts, formats, suggestions, developments,
and other intellectual properties that Executive may acquire, obtain, develop or
create in whole or in part in connection with his Services hereunder and during
the Term, free and clear of any claims by Executive (or anyone claiming under
Executive) of any kind or character whatsoever (other than Executive’s rights
and benefits hereunder).  Executive shall, at the request of the Company,
execute such assignments, certificates or other instruments as the Company may
from time to time deem necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend the Company’s right, title and interest in
and to any such products and proceeds of Executive’s Services, in whole or in
part, hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Company Policies. The Executive acknowledges that the Company had
adopted written policies, including an insider trading policy, confirmation of
invention assignment policy, and may adopt further policies, or update its
policies from time to time. Executive acknowledges that he will be obligated to
comply with all such policies of which he is informed in writing by the Company
from time to time.


(i)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 8, and that in any event
money damages may be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company and without
the need to post a bond or other security.


(j)            Survival. The confidentiality obligations set forth in this
Agreement shall, where the context indicates, survive the termination of this
Agreement for any reason.


9.           Arbitration of Disputes.  In the event of any dispute or
controversy arising out of, or relating to, this Agreement, the parties hereto
agree to submit such dispute or controversy to binding arbitration pursuant to
either the JAMS Streamlined (for claims under $250,000.00) or the JAMS
Comprehensive (for claims over $250,000.00) Arbitration Rules and Procedures,
except as modified herein, including the Optional Appeal Procedure.  A sole
neutral arbitrator shall be selected from the list (the “List”) of arbitrators
supplied by J.A.M.S. (“JAMS”) Los Angeles County, California office, or any
successor entity, or if it no longer exists, from a List supplied by the ADR
Services, Inc., in Los Angeles, California (“ADR”) following written request by
any party hereto.  If the parties hereto after notification of the other
party(-ies) to such dispute cannot agree upon an arbitrator within thirty (30)
days following receipt of the List by all parties to such arbitration, then
either party may request, in writing, that JAMS or ADR, as appropriate, appoint
an arbitrator within ten (10) days following receipt of such request (the
“Arbitrator”).  The arbitration shall take place in Los Angeles County,
California, at a place and time mutually agreeable to the parties or if no such
agreement is reached within ten (10) days following notice from the Arbitrator,
at a place and time determined by the Arbitrator.  Such arbitration shall be
conducted in accordance with the Streamlined Arbitration Rules and Procedures of
JAMS then in effect, and Section 1280 et seq. of the California Code of Civil
Procedure, or if applicable, the Commercial Arbitration Rules of ADR then in
effect.  The preceding choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this Section.  Each party
hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
Arbitrator shall have in personam jurisdiction and venue over each of them for
the purpose of litigating any dispute, controversy, or proceeding arising out of
or related to this Agreement.  Each party hereby authorizes and accepts service
of process sufficient for personal jurisdiction in any action against it as
contemplated by this Section by registered or certified mail, return receipt
requested, postage prepaid, to its address for the giving of notices as set
forth in this Agreement.  The decision of the Arbitrator shall be final and
binding on all the parties to the arbitration, shall be non-appealable and may
be enforced by a court of competent jurisdiction.  The prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney’s fees, as
well as its costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific
performance.  Notwithstanding any of the foregoing, the Company may seek a
temporary restraining order or a preliminary injunction as contemplated in
Section 8(h) herein. 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.
 
11.           Assignment; Successors and Assigns, etc.  Neither the Company nor
the Executive may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; but the Company may assign its rights under this Agreement without the
consent of the Executive, in the event that the Company shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity, in which event the Company will obtain a written confirmation
of the assumption of the Company’s obligation hereunder for the benefit of the
Executive.  This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.


12.           Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.  
 
14.           Notices.  Any notices, requests, demands and other communications
provided for  or allowed by this Agreement shall be sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to the Executive at the Executive’s last residential address the Executive has
filed in writing with the Company or, in the case of the Company, at its main
offices, and shall be effective on the date of delivery in person or by courier
or three (3) days after the date mailed. The parties may, utilizing this
provision, change their addresses for purposes of this provision, but their
initial addresses for purposes of this provision shall be:


If to the Company:


Chief Executive Officer
Medbox, Inc.
8439 West Sunset Blvd., Ste 102,
West Hollywood, CA  90069


 
 

--------------------------------------------------------------------------------

 
 


If to the Executive:
19800 Mac Arthur Blvd. Suite 820
Irvine, CA 92612 


15.           Third Party Beneficiary; Amendment.  The Executive and the Company
acknowledge and agree that no third party shall have any rights or benefits
under this Agreement. The Company’s wholly-owned subsidiaries shall not be
considered third parties for purposes of this provision of this Agreement. This
Agreement may be amended or modified only by a written instrument signed by the
Executive and the Company.


16.           Non-Disparagement. Neither party will, at any time during or after
the Engagement disparage, defame or denigrate the reputation, character, image,
products or services of the other party (which, in the case of the Company,
includes any of its wholly owned subsidiaries or its executives or directors),
subject to any obligation imposed by law on either party.
 
17.           Governing Law.  This contract has been entered into in the State
of California and shall be construed under and be governed in all respects by
the laws of the State of California, without giving effect to the conflict of
laws principles of such state.


18.           Counterparts.  This Agreement may be executed in any number of
original, facsimile or other electronic counterparts, each of which when so
executed and delivered shall be taken to be an original; but such counterparts
shall together constitute one and the same document.


19.           Withholding Obligations.  The Company, or any other entity making
a payment, may withhold and make such deductions from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld or deducted from time to time pursuant to any applicable law,
governmental regulation and/or order.
 
 
 

--------------------------------------------------------------------------------

 


20.           Section 409A Compliance.  Unless otherwise expressly provided, any
payment of compensation by the Company to the Executive, whether pursuant to
this Agreement or otherwise, shall be made no later than the fifteenth (15th)
day of the third (3rd) month (i.e., 2½ months) after the later of the end of the
calendar year or the Company’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a “substantial risk of forfeiture”
for purposes of Section 409A).  Each payment and each installment of any bonus
or severance payments provided for under this Agreement shall be treated as a
separate payment for purposes of application of Section 409A.  To the extent any
amounts payable by the Company to the Executive constitute “nonqualified
deferred compensation” (within the meaning of Section 409A) such payments are
intended to comply with the requirements of Section 409A, and shall be
interpreted in accordance therewith.  Neither party individually or in
combination may accelerate, offset or assign any such deferred payment, except
in compliance with Section 409A. No amount shall be paid prior to the earliest
date on which it is permitted to be paid under Section 409A and the Executive
shall have no discretion with respect to the timing of payments except as
permitted under Section 409A.  In the event that the Executive is determined to
be a “key employee” (as defined and determined under Section 409A) of the
Company at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be “nonqualified deferred
compensation” payable upon separation from service shall be made no earlier than
(a) the first (1st) day of the seventh (7th) complete calendar month following
such termination of employment, or (b) the Executive’s death, consistent with
the provisions of Section 409A.  Any payment delayed by reason of the prior
sentence shall be paid out in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  All expense
reimbursement or in-kind benefits subject to Section 409A provided under this
Agreement or, unless otherwise specified in writing, under any Company program
or policy, shall be subject to the following rules: (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided during one calendar year
may not affect the benefits provided during any other year; (ii) reimbursements
shall be paid no later than the end of the calendar year following the year in
which the Executive incurs such expenses, and the Executive shall take all
actions necessary to claim all such reimbursements on a timely basis to permit
the Company to make all such reimbursement payments prior to the end of said
period, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.  The Executive shall be
responsible for the payment of all taxes applicable to payments or benefits
received from the Company.  It is the intent of the Company that the provisions
of this Agreement and all other plans and programs sponsored by the Company be
interpreted to comply in all respects with Section 409A; however, the Company
shall have no liability to the Executive, or any successor or beneficiary
thereof, in the event taxes, penalties or excise taxes may ultimately be
determined to be applicable to any payment or benefit received by the Executive
or any successor or beneficiary thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
21.           Survival. The provisions of Sections 7, 8, 9, 10, 12, 14, 15 and
16 shall survive the termination of Executive’s Engagement hereunder.


22.           Director’s and Officers’ Insurance.  The Company shall use
commercially reasonable efforts to maintain during the term of this Agreement
directors’ and officers’ insurance from a reputable insurance company with such
coverage amounts and policy terms as is customary for public companies operating
in the Company’s industry with market valuations similar to the Company, as
determined by  its Board of Directors in its reasonable discretion.  The Company
will, promptly following execution of this Agreement, initiate a review to
determine whether enhanced insurance coverage is available at reasonable cost,
as determined in the reasonable discretion of the Board of Directors. During the
Initial Term of this Agreement the maximum amount the Company will be required
to spend on premiums is $250,000 per year.
 
[Remainder of page intentionally left blank]
 
 
 


 




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the Company and by the
Executive as of the Effective Date.



 
COMPANY
       
MedBox, Inc., a Nevada corporation
 
 
 
 By:
/s/ Guy M. Marsala                    
 
Guy M. Marsala
Title: CEO
 
 
 
EXECUTIVE: 
     
/s/ C. Douglas Mitchell               
C. Douglas Mitchell
 
Date: 10/16/2014
               

 
 


 